Order entered November 7, 1966 unanimously modified, on the law, to the extent of granting petitioner-appellant’s motion staying arbitration as to item “f ” of the demand. As so modified, the order is otherwise affirmed, without costs or disbursements. While the court will not consider whether the claim with respect to which arbitration is sought is tenable, or otherwise pass upon the merits of the dispute (CPLR 7501), it does not follow that because the ease is in court that there is in fact a dispute. (But see 8 Weinstein-Korn-Miller, N. V. Civ. Prac., par. 7501.20.) The instant demand seeks arbitration, in subdivision “ f ”, of “ All other disputes, if any, which remain unresolved among the parties ”. An arbitration tribunal may not award relief based upon any such catchall demand. The demand must state the specific nature of the existing controversy to be arbitrated. Concur — ■ Steuer, J. P., Tilzer, McGivern, Rabin and McNally, JJ.